DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Amendment, filed 9-20-2021, with respect to the rejection(s) of claim(s) 1-20 and 22 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.  Please see all rejection(s) below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 7-11, 14, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2787653 A1 by Wonoh et al, hereinafter Wonoh (prior art as cited by Applicant in IDS filed on 9-7-2018).
	

obtaining measurements of a received near end crosstalk (NEXT) signal, the NEXT signal being received at a first end of the second transmission line over a time period as a result of an electrical signal sent onto the first transmission line from its first end, the obtained measurements being in a time domain (Figure 2; paragraph: 0015); 
obtaining a crosstalk coupling estimate per transmission line sub-interval by compensating the obtained measurements in the time domain of the received NEXT signal for round-trip attenuation of the sent signal from the first end of the first line to the sub-interval and back to the first end of the second line (paragraphs: 0020-022); and 
obtaining an estimate of a total crosstalk coupling by adding together at least some of the obtained crosstalk coupling estimates per transmission line sub-interval (paragraphs: 0020-022).
	Regarding claim 11, Wonoh discloses a system configured for estimating crosstalk between a first electrical transmission line and a second electrical transmission line (Figure 2), the system comprising a processor and a memory, said memory containing instructions executable by said processor, whereby the system is operative for:
obtaining measurements of a received near end crosstalk (NEXT) signal, the NEXT signal being received at a first end of the second transmission line over a time period as a result of an electrical signal sent onto the first transmission line from its first end, the obtained measurements being in a time domain (Figure 2; paragraph: 0015); 
obtaining a crosstalk coupling estimate per transmission line sub-interval by compensating the obtained measurements in the time domain of the received NEXT signal for round-trip 
obtaining an estimate of a total crosstalk coupling by adding together at least some of the obtained crosstalk coupling estimates per transmission line sub-interval (paragraphs: 0020-022).
	Regarding claims 4 and 14, see paragraphs: 0015, 0020-0022 in the prior art of Wonoh.
Regarding claims 7 and 17, see paragraph: 0015, 0020-0022 in the prior art of Wonoh.
Regarding claims 8 and 18, see paragraphs: 0015, 0020-0022 in the prior art of Wonoh.
Regarding claim 9, see paragraphs: 0015, 0020-0022 in the prior art of Wonoh.
Regarding claims 10 and 19, see paragraphs: 0015, 0020-0022 in the prior art of Wonoh.
	Regarding claim 20, Wonoh discloses a non-transitory computer readable storage medium storing one or more instructions to be run in a system for estimating crosstalk between a first electrical transmission line and a second electrical transmission line (Figure 2), which the one or more instructions when run in the system causes the system to perform the following steps:
obtaining measurements of a received near end crosstalk (NEXT) signal, the NEXT signal being received at a first end of the second transmission line over a time period as a result of an electrical signal sent onto the first transmission line from its first end, the obtained measurements being in a time domain (Figure 2; paragraph: 0015); 
obtaining a crosstalk coupling estimate per transmission line sub-interval by compensating the obtained measurements in the time domain of the received NEXT signal for round-trip attenuation of the sent signal from the first end of the first line to the sub-interval and back to the first end of the second line (paragraphs: 0020-0022); and 

	Regarding claim 22, Wonoh discloses a system configured for estimating crosstalk between a first electrical transmission line and a second electrical transmission line (Figures 2 and 3), the system comprising: a first obtaining module for obtaining measurements of a received near end crosstalk (NEXT) signal, the NEXT signal being received at a first end of the second transmission line over a time period as a result of an electrical signal sent onto the first transmission line from its first end, the obtained measurements being in a time domain (Figure 2; paragraph: 0015); a second obtaining module obtaining a crosstalk coupling estimate per transmission line sub-interval by compensating the obtained measurements in the time domain of the received NEXT signal for round-trip attenuation of the sent signal from the first end of the first line to the sub-interval and back to the first end of the second line (paragraphs: 0020-0022), and a third obtaining module obtaining an estimate of a total crosstalk coupling by adding together at least some of the obtained crosstalk coupling estimates per transmission line sub-interval (paragraphs: 0020-0022).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wonoh as applied to claim 1 above, and further in view of EP 1998465 by Kozek et al, hereinafter Kozek (prior art as cited by Applicant in IDS filed on 9-7-2018).
Regarding claim 2, the method according to claim 1, further comprising: determining whether the obtained estimate of total crosstalk coupling is below a threshold.  
Wonoh does not disclose this claim limitation.
In related prior art, Kozek discloses a method performed by a system for estimating crosstalk between a first electrical transmission line and a second electrical transmission line (Figures 2 and 3), the method comprising:
obtaining measurements of a received near end crosstalk (NEXT signal (paragraphs: 0011, 0025), the NEXT signal being received at a first end of the second transmission line over a time 
obtaining a crosstalk coupling estimate per transmission line sub-interval by compensating the obtained measurements in the time domain of the received NEXT signal for round-trip attenuation of the sent signal from the first end of the first line to the sub-interval and back to the first end of the second line (paragraphs: 0028-0029, 0064); and 
obtaining an estimate of a total crosstalk coupling by adding together at least some of the obtained crosstalk coupling estimates per transmission line sub-interval (0065-0067).
	Further, Kozek discloses determining whether the obtained estimate of total crosstalk coupling is below a threshold (paragraphs: 0066, 0076).
It would have been obvious to one of ordinary skill in the art to modify the method of Wonoh to include determining if an estimate is below a threshold as taught by Kozek in order to perform further analysis on the obtained estimate of total crosstalk between the first and second transmission lines.
Regarding claim 3, see (paragraphs: 0052, 0076) in the prior art of Kozek.
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wonoh as applied to claim 11 above, and further in view of Kozek.
Regarding claim 12, the system according to claim 11, further comprising: determining whether the obtained estimate of total crosstalk coupling is below a threshold.  
	In related prior art, Kozek discloses a system configured for estimating crosstalk between a first electrical transmission line and a second electrical transmission line (Figures 2 and 3), the system comprising a processor and a memory, said memory containing instructions executable by said processor, whereby the system is operative for:

obtaining a crosstalk coupling estimate per transmission line sub-interval by compensating the obtained measurements in the time domain of the received NEXT signal for round-trip attenuation of the sent signal from the first end of the first line to the sub-interval and back to the first end of the second line (paragraphs: 0028-0029, 0064); and 
obtaining an estimate of a total crosstalk coupling by adding together at least some of the obtained crosstalk coupling estimates per transmission line sub-interval (0065-0067).
	Further, Kozek discloses determining whether the obtained estimate of total crosstalk coupling is below a threshold (paragraphs: 0066, 0076).
It would have been obvious to one of ordinary skill in the art to modify the system of Wonoh to include determining if an estimate is below a threshold as taught by Kozek in order to perform further analysis on the obtained estimate of total crosstalk between the first and second transmission lines.
Regarding claim 13, see (paragraphs: 0052, 0076) in the prior art of Kozek.
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892 Form.
Any response to this action should be mailed to:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450



Or faxed to:

(571) 273-8300 (for formal communications intended for entry)

Or call:

(571) 272-2600 (for customer service assistance)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HASHEM whose telephone number is 571-272-7542.  The examiner can normally be reached on Monday and Thursday 10 a.m. - 7 p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/LISA HASHEM/            Primary Examiner, Art Unit 2653